ORDER
Bettie J. Peppers, an employee of the United States Department of the Army, sued the Department and its secretary, Thomas E. White, Jr., alleging that she had been discriminated against on the basis of her sex and race in violation of Title VII of the Civil Rights Act of 1964. The matter was referred to a magistrate judge for discovery poorposes. After Peppers violated three court orders to supply adequate answers to the government’s discov*572ery requests, the government moved to dismiss the case as a discovery sanction pursuant to Fed.R.Civ.P. 37. Noting that he had previously warned Peppers that further refusal to comply with the court’s discovery orders would lead to dismissal of her case, the magistrate judge entered a report recommending that the district court dismiss her case. Although the magistrate judge specifically informed Peppers that she had to file objections to his report within 10 days or she would waive any objections on appeal, Peppers did not file any objections. The district judge adopted the magistrate judge’s report and dismissed the case, and Peppers appeals.
Peppers’s appeal is frivolous for two reasons and must be dismissed. First, her brief violates Fed.R.Civ.P. 28(a)(9)(A) because Peppers has provided no coherent argument supported by relevant authority why the district court’s dismissal of her case is erroneous. The sum of her argument is that “I strongly disagree with the basis for which the District Court dismissed my complaint,” but her failure to provide any reason why the district court’s decision was erroneous dooms her appeal. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Second, Peppers could not raise any challenge to the district judge’s decision to adopt the magistrate’s report because she did not object to it and has waived any arguments she may have. See 28 U.S.C. § 636(b)(1); Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999).
Accordingly, we DISMISS Peppers’s appeal as frivolous.